We unanimously affirm, without costs and without disbursements, so much of the order entered September 14, 1976 in the Supreme Court, New York County, as directed defendants to comply with plaintiff’s notice for discovery and inspection, and upon their failure to do so within 30 days after service of a copy of the order to be entered herein, with notice of entry, an order of preclusion may be entered against defendants without further notice. That portion of the appeal which is taken from the denial of defendant Harvey C. Siegel’s motion to disqualify plaintiff’s counsel, is unanimously dismissed as moot, without costs and without disbursements, in light of the fact that there has been a substitution of such counsel by a "Consent to Change Attorney” executed January 19, 1977, and the record and brief filed in this court have been stamped to reflect such change. Additionally, by letter dated February 24, 1977 and addressed to this court, substituted counsel state, without reservation, that they now represent plaintiff-respondent in all respects for the prosecution of this action. Concur —Stevens, P. J., Birns, Capozzoli and Nunez, JJ.